Citation Nr: 0528185	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  95-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's May 1988 motor vehicle accident injury 
residuals are the result of willful misconduct to include 
alcohol abuse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had certified active service from June 1981 to 
November 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 administrative decision 
of the New Orleans, Louisiana, Regional Office (RO) which 
determined that the veteran's May 1988 motor vehicle accident 
injury residuals were the result of willful misconduct.  In 
March 1997, August 1999, October 2000, and September 2003, 
the Board, in pertinent part, remanded the issue of whether 
the veteran's May 1988 motor vehicle accident injury 
residuals are the result of willful misconduct to include 
alcohol abuse to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its October 2000 remand instructions, the Board directed 
the RO to obtain the veteran's service personnel records.  
The veteran's service personnel records have not been 
incorporated into the claims file.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

A December 2000 National Personnel Record Center (NPRC) 
notice indicates that the veteran's service personnel records 
had not been retired to the NPRC.  A May 2001 notice from the 
United States Army Reserve Personnel Command was an active 
member of the Army Reserve.  A January 2002 VA notice to the 
veteran indicates that the VA had been informed that he was 
an active member of the Army Reserve.  The veteran's complete 
periods of active duty, active duty for training, and 
inactive duty for training with the Army Reserve have not 
been verified.  
A May 1988 Military Police Desk Blotter (DA Form 3997) 
indicates that the Louisiana State Police investigated the 
veteran's motor vehicle accident.  Documentation from the 
Louisiana State Police has not been incorporated into the 
record.  The VA should obtain all relevant military and other 
governmental records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the NPRC and/or the 
appropriate service entity and request 
that it forward the veteran's complete 
service personnel file (201 or 
equivalent) for incorporation into the 
record.  

2.  Contact the Louisiana State Police 
and request that copies of all available 
documentation associated with the 
veteran's May 1988 motor vehicle accident 
be incorporated into the record.  

3.  Then readjudicate the issue of 
whether the veteran's May 1988 motor 
vehicle accident injury residuals are the 
result of willful misconduct to include 
alcohol abuse.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


